DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 01/06/2022 have been fully considered but they are not persuasive. 
In re pages 8-9, the applicant argues that “he Office Action uses a four-way combination to show obviousness of the claim and admits, at page 5, that "Maybury et al., Huang et al. and Lang et al. fail to disclose 'selecting, from a plurality of classification algorithms and based on the determined content type, a classification algorithm corresponding to the content type."' The Office Action then cites Van Steenbergen as the fourth reference to teach or suggest this claimed feature. However, Van Steenbergen does not teach or suggest "a plurality of" algorithms at all, much less "selecting" an algorithm from the plurality of algorithms. Van Steenbergen para. [0019] recites "an algorithm may ... reside in the broadcast unit (14)." The following paragraph, Van Steenbergen para. [0020], which is cited by the Office Action, further recites "the algorithm for selecting the broadcast channel is based on the values of one or more tags...." (emphasis added). See Van Steenbergen, para. [0019]-[0020]. That is to say, only one single algorithm is used to perform a certain function. Since there is only one algorithm, Van Steenbergen system does not need to "select" an algorithm at all, much less "selecting ...based on the determined content type." If the rejection is maintained, 
In response, the examiner respectfully disagrees. Van Steenbergen discloses from paragraph 0020 that “The system according to the present invention may have multiple channels, e.g. a children channel, an adult channel, and a sports channel. There can also be regional channels, like e.g. children's channel north, or sports channel north.  The algorithm for selecting the broadcast channel is based on the values of one or more tags in the additional information associated to the content.  For instance in the case of video content: Sports channel north broadcasts videos that are categorized under sports and have the Geographic indication Northern.  This sports channel also broadcasts videos which have indication "advertisement=yes", and geographic indication is Northern (optionally also sports, but not necessary).  Association between video content and a tag may be accomplished in many different ways.  For instance it may be possible that the tag is included in the video file (for instance an MPEG2 file).  It may also be possible that the tag is included in another file than the file that includes the video.  A tag can be included by another file that is uploaded together with the video file.  Tags can for instance be of the following dimensions: category indication, advertisement, geographic indication (City, North of the country, .  . . ), and preferred Time for broadcast (night, weekend, evening, afternoon, .  . . ). A category indication can for instance be: music (for e.g. music bands), children, sports (for e.g. football or tennis clubs), adult, technology, news, and wildlife and animals.” Van Steenbergen teaches receiving of broadcast channel including one or more tags in the additional information by the receiving device. Herein, Van 
Claims 9, 17 are rejected for the same reason as discussed in the corresponding paragraph 2-3 above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484